DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement filed on November 19, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 19 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hayduke et al (US 6,133,531; hereinafter Hayduke).
Regarding claim 1, Hayduke discloses a while-in-use cover assembly (10) for an electric wire box, comprising: a base (40) having a front surface and a bottom surface; a lid (12) that selectively covers the base front surface (see figure 2), wherein a first geometric shape is formed by a top profile of the lid (see figure 2), the first geometric shape is symmetric (see figure 2), and the while-in-use cover assembly (10) is confined to the first geometric shape when closed (see figure 2); and a ball-joint (see figure 6a) connecting the lid (12) and the base (40), wherein the lid (12) can pivot relative to the base (40), about the ball-joint (30, see figure 6), for positioning the lid (12) against the base (40) and away from the base (40), wherein: when the lid (12) is positioned against the base (40) the while-in-use cover assembly is closed (see figure 2); and when the lid (12) is positioned away from the base (40), the while-in-use cover assembly is opened (see figure 4b).
	Regarding claim 2, Hayduke discloses the while-in-use cover assembly (10), wherein the first geometric shape is a polygon (see figures 1, 2 and 4b).
	Regarding claim 3, Hayduke discloses the while-in-use cover assembly (10), wherein the first geometric shape is a rectangular (see figures 1, 2 and 4b).
	Regarding claim 4, Hayduke discloses the while-in-use cover assembly (10), wherein the lid (12) and the base (40) each include a first-corner (see figure 4b), and the ball-joint (see figure 6) is disposed at the first-corner, so that the lid (12) is pivoted relative to the base about the first-corner (see figure 4b).
	Regarding claim 5, Hayduke discloses the while-in-use cover assembly (10), wherein the ball-joint (see figure 6) includes a ball (46) connected to the lid (12) and a ball-socket  (50) connected to the base (40), and the ball (46) is disposed in the ball-socket (50) and configured to swivel about the ball-socket (50) when the lid (12) is pivoted relative to the base (40).
	Regarding claim 6, Hayduke discloses the while-in-use cover assembly (10), wherein: a plurality of guide tabs (48) is formed on the ball (46) and a plurality of guideways (52) are formed in the ball-socket (50), and each of the plurality of guideways (50) is configured to slidably receive two or more of the plurality of guide tabs (48), whereby the lid (12) is configured to pivot in mutually perpendicular directions relative to the base (40).
Regarding claim 19, Hayduke discloses an assembly comprising: an electric wire box (column 10 lines 17-18)  having a current device (outlet) secured therein, the current device (outlet) being positioned at a box front-surface of the electric wire box (known in the art), the current device (outlet) being a receptacle or switch; and the while-in-use cover assembly (10) of claim 1, wherein the bottom surface (100) of the while- in-use cover assembly (10) is positioned against the box front-surface; and wherein the bottom surface (100) of the base (40) defines a receptacle-opening (102); the while-in-use cover assembly (10) comprises an adaptor plate (90) configured for being positioned against the receptacle-opening (102); and the adaptor plate (90) defines one or more plate-openings (92) for accessing the current device (see figure 13).
	Regarding claim 20, Hayduke discloses a method of operating a while-in-use cover assembly (10), comprising: engaging a first snap assembly (see figure 6) to disconnect a first side wall of a base (40) and a lid (12), and pivoting the lid (12) in a direction about a hinge (see figure 6) formed between a second snap assembly (see figure 6) and a ball joint (see figure 6); or engaging the second snap assembly to disconnect a second side wall of the base and the lid (see figure 6), and pivoting the lid (12) in another direction about another hinge formed between the first snap assembly and the ball joint (see figure 6), wherein the direction and the other direction are perpendicular to one another (see figures 2 and 4), and wherein a first geometric shape is formed by a top profile of the lid (12), the first geometric shape is symmetric, and the while-in-use cover assembly is confined to the first geometric shape when closed (see figure 2).
Allowable Subject Matter
4.	Claims 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 7-18 is:
Regarding claims 7-18, the prior art does not teach or fairly suggest in combination with the other claimed limitations the while-in-use cover assembly, wherein: the ball includes a ball-platform that is connected to the lid; a stem is connected at one end to the ball-platform and at another end to the ball; the one end of the stem and the other end of the stem are spaced apart along a first axis; and a first guide tab of the plurality of guide tabs extends from the ball along the first axis. 
This limitation is found in claims 7-18, and is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jolly et al (US 9,800,032), Sathyanarayana et al (US 9,437,959), Shotey et al (US 7,977,572, US 7,449,634 and US 7,598,452), Dinh (US 7,462,777), Rao et al (US 7,129,413), Dinh (US 6,891,104) and Radsavljevic et al (US 6,437,242) disclose while in use cover assembly.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


May 17, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848